Citation Nr: 0621024	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  06-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred at Lakeland Regional Medical Center on March 3, 
2000.

(The issues of entitlement to increased evaluations for post-
traumatic stress disorder, degenerative arthritis of the 
lumbar spine with radiculopathy, and degenerative arthritis 
of the thoracic spine will be the subject of a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from May 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 determination by the 
Department of Veterans' Affairs Medical Center (VAMC) in 
Tampa, Florida, that the veteran was not entitled to 
reimbursement for unauthorized medical expenses incurred on 
March 3, 2000, at Lakeland Regional Medical Center.  The 
veteran appealed this determination.  


FINDINGS OF FACT

1.  The veteran is in receipt of a total disability 
evaluation based on individual unemployability due to his 
service connected disabilities, which consist of post-
traumatic stress disorder (PTSD), evaluated as 70 percent 
disabling; degenerative arthritis of the cervical, thoracic, 
and lumbar spines, each evaluated as 20 percent disabling; 
and, status post hemorrhoidectomy, evaluated as 
noncompensable.

2.  On March 3, 2000, the veteran was admitted to Lakeland 
Memorial Hospital to obtain an evaluation for complaints of 
chest pain.

3.  Treatment on March 3, 2000, was not rendered in a medical 
emergency.  


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
incurred at Lakeland Regional Medical Center on March 3, 
2000, have not been met. 38 U.S.C.A. §§ 1728, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 
17.1002 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is service connected for PTSD, evaluated as 70 
percent disabling; degenerative arthritis of the cervical, 
thoracic, and lumbar spines, each evaluated as 20 percent 
disabling; and, status post hemorrhoidectomy, evaluated as 
noncompensable.  He is also in receipt of a total disability 
evaluation based on individual unemployability.  

On March 3, 2000, the veteran was admitted to Lakeland 
Regional Medical Center for complaints of chest pain.  He 
reported that he had been discharged a day earlier after 
having an AV fistula repair, and that he had developed an 
achy sensation in his chest that evening.  He said he took 
one nitroglycerin and had "complete resolution."  He stated 
he suffered a nose bleed in the morning without a history of 
trauma.  The veteran indicated that he came to Lakeland for 
an "evaluation."  At the time of his admission, he denied 
shortness of breath, diaphoresis, nausea, or vomiting.  A 
physical examination was conducted, which included diagnostic 
testing.  His EKG was unchanged when compared to a previous 
EKG dated in October 1999.  The diagnoses were chest pain, 
resolved, probably stable angina and epistaxis resolved.  

In January 2002, the Chief of Administrative Medicine 
reviewed the records received from Lakeland.  He noted that 
the veteran's complaints of chest pain had completely 
resolved the evening before he was admitted, and that he had 
not had a recurrence prior to his admission.  He also 
indicated that the veteran's resolved epistaxis was "not an 
emergency."  The Chief therefore felt that there was 
"absolutely no justification" for reimbursing the veteran 
for his medical expenses.

38 U.S.C.A. § 1728 provides that payment or reimbursement of 
unauthorized hospital care or medical services may only be 
made if certain, and very specific, criteria are met.  It 
must primarily be shown that the treatment was: for a 
service-connected disability; for a condition that is 
aggravating a service-connected disability; for any 
disability where the veteran has a total disability permanent 
in nature from a service-connected disability; or for any 
illness, injury, or dental condition in the case of a veteran 
participating in a VA vocational rehabilitation program.  
Failure to satisfy at least one of these criteria precludes 
VA from paying unauthorized medical expenses incurred at a 
private hospital. 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
See also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The veteran does not satisfy the above criteria.  Service 
connection is not in effect for any disability of the 
cardiovascular system.  There is also no evidence that the 
veteran was participating in a VA vocational rehabilitation 
program at the time he was hospitalized.  Even assuming for 
the purposes of this decision that the veteran met the first 
criteria for reimbursement based on his total disability 
rating for individual unemployability, the evidence shows 
that the veteran's admission to Lakeside was for an 
evaluation and not for any type of emergent care.  Problems 
that he had had prior to admission had resolved.  Lastly, the 
veteran has made no contention that a VA facility authorized 
his treatment by a non-VA hospital or that a VA facility was 
not available to him for treatment.  Accordingly, there is no 
basis to establish entitlement to payment or reimbursement 
under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.

The Board recognizes that payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may also be authorized under 38 U.S.C.A. § 
1725 (West 2002) and 38 C.F.R. §§ 17.1000-1002 (2005).  
Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act (Millennium Act).  Millennium 
Act was enacted November 30, 1999, and took effect 180 days 
after the date of enactment, or May 29, 2000.  See Pub. L. 
No. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  The 
Millennium Act did not make any provision for reimbursement 
of unauthorized medical expenses incurred prior to May 29, 
2000.  Similarly, a VA interim final rule implementing the 
provision of the Millennium Act provides that the effective 
date of the rule is May 29, 2000; the rule states that 
because May 29, 2000, is the effective date of 38 U.S.C. § 
1725, VA would make retroactive payments or reimbursements, 
as appropriate, for qualifying emergency care furnished on or 
after that date.  See 66 Fed. Reg. 36,467 (2001).  The final 
rule implementing the Millennium Act did not include any 
relevant changes to the interim final rule. See 68 Fed. Reg. 
3,401 (2003).

In this case, the Millennium Act, and 38 U.S.C.A. § 1725, was 
enacted and became effective after the veteran incurred the 
medical expenses at issue on March 3, 2000.  Congress 
provided section 1725 with an explicit effective date of May 
29, 2000, preventing retroactive application prior to that 
date.  Likewise, VA's Secretary has established an effective 
date for the implementing regulations that clearly do not 
permit their retroactive application to the facts of this 
case.  The Board consequently concludes that the provisions 
of 38 U.S.C.A. § 1725 are not applicable to the veteran's 
claim.

Finally, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq., which made several 
amendments to the law governing certain VA claims, to include 
redefining VA's duty-to-assist and notification obligations.  
However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
17).  


ORDER

Entitlement to payment of unauthorized medical expenses 
incurred at Lakeland Regional Medical Center on March 3, 
2000, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


